—Determination of respondent Police Commissioner dated January 5, 1998, placing petitioner on dismissal probation for one year and requiring that he forfeit 30 annual leave days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered July 31, 1998) dismissed, without costs.
Substantial evidence supports respondent’s determination *197that petitioner used excessive force in arresting respondent’s main witness. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444) or the penalty imposed (see, supra, at 445). Concur— Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.